  Case 20-42492          Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26                   Desc Main
                                      Document     Page 1 of 29



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    In re:                                              §   Chapter 11
                                                        §
    SPHERATURE INVESTMENTS LLC,                         §   Case No.: 20-42492
    et al.                                              §
                                                        §
                     Debtors.1                          §   Joint Administration Requested

                     DECLARATION OF ERIK TOTH IN SUPPORT OF
                   VOLUNTARY PETITIONS AND FIRST DAY MOTIONS

        I, Erik Toth, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury that

the following statements are true and correct and within my personal knowledge:

        1.       My name is Erik Toth (“Toth”).              I am the Chief Restructuring Officer of

SPHERATURE INVESTMENTS, LLC d/b/a WORLDVENTURES HOLDINGS, LLC

(“WorldVentures”). I have held this position since November 17, 2020. My business address and

telephone number are as follows:

        Larx Advisors, Inc.
        Attn: Erik Toth, Managing Partner
        2600 Network Blvd, Suite 600
        Frisco, TX 75034
        Phone: 972.294.5884

        2.       I submit this Declaration based on personal knowledge in support of (a) the

voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”) filed by the Debtors on December 21, 2020 (the “Petition Date”) before the

United States Bankruptcy Court for the Eastern District of Texas, Sherman Division (“Bankruptcy


        1
           The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are:
Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures
Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV
Marketplace”) EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures
Services, LLC (“WV Services”) EIN#2220. The Debtors’ corporate headquarters and service address in this district
is 5100 Tennyson Parkway, Plano, TX 75024.


FIRST DAY DECLARATION – TOTH                                                                           Page 1
  Case 20-42492      Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26          Desc Main
                                 Document     Page 2 of 29



Court”) at the lead case number 20-42492 (joint administration requested) (“Cases”); and (b) the

following motions:

           A.     MOTION FOR JOINT ADMINISTRATION [DKT. 3];

           B.     NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 BANKRUPTCY
                  CASE [DKT. 7];

           C.     MOTION TO EXTEND TIME TO FILE SCHEDULES AND STATEMENTS
                  [DKT. 8];

           D.     MOTION TO ESTABLISH INTERIM NOTICE PROCEDURES [DKT. 9];

           E.     MOTION FOR ORDER (I) AUTHORIZING THE DEBTORS TO (A)
                  MAINTAIN EXISTING INSURANCE COVERAGE AND EXISTING
                  INSURANCE PREMIUM FINANCING AGREEMENTS, (B) SATISFY ALL
                  PREPETITION OBLIGATIONS RELATED TO THAT INSURANCE
                  COVERAGE IN THE ORDINARY COURSE OF BUSINESS, AND (C)
                  RENEW, SUPPLEMENT, OR ENTER INTO NEW INSURANCE
                  COVERAGE IN THE ORDINARY COURSE OF BUSINESS, AND (II)
                  GRANTING RELATED RELIEF [DKT. 10];

           F.     MOTION FOR ORDER (I) AUTHORIZING THE DEBTORS TO HONOR
                  PREPETITION OBLIGATIONS TO CUSTOMERS, (II) AUTHORIZING
                  THE DEBTORS TO INCUR AND ENTER NEW CUSTOMER
                  OBLIGATIONS IN THE ORDINARY COURSE, AND (III) AUTHORIZING
                  THE DEBTORS TO MAINTAIN AND ADMINISTER CUSTOMER
                  PROGRAMS AND PREPETITION OBLIGATIONS RELATED THERETO
                  [DKT. 13];

           G.     MOTION TO PAY PRE-PETITION SALARIES AND WAGES [DKT. 16];

           H.     MOTION FOR AUTHORITY TO PAY TAXES / MOTION FOR ENTRY OF
                  INTERIM AND FINAL ORDERS (I) AUTHORIZING THE PAYMENT OF
                  CERTAIN PREPETITION TAXES AND FEES AND (II) GRANTING
                  RELATED RELIEF [DKT. 17];

           I.     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF
                  CASH COLLATERAL [DKT. 18];

           J.     MOTION PURSUANT TO 11 U.S.C. SECTION 366, FOR ENTRY OF
                  INTERIM ORDER DETERMINING ADEQUATE ASSURANCE OF
                  PAYMENT FOR FUTURE UTILITY SERVICES AND RESTRAINING
                  UTILITY COMPANIES FROM DISCONTINUING, ALTERING OR
                  REFUSING SERVICE [DKT. 19]; and




FIRST DAY DECLARATION – TOTH                                                            Page 2
  Case 20-42492            Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26           Desc Main
                                       Document     Page 3 of 29



                K.      MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
                        AUTHORIZING THE DEBTORS TO (A) CONTINUE USE OF EXISTING
                        CASH MANAGEMENT SYSTEM, (B) MAINTAIN EXISTING BANK
                        ACCOUNTS, (C) CONTINUE TO PERFORM INTERCOMPANY
                        TRANSACTIONS, (D) MAINTAIN EXISTING BUSINESS FORMS; (II)
                        EXTENDING TIME TO COMPLY WITH SECTION 345 OF THE
                        BANKRUPTCY CODE; AND (III) GRANTING RELATED RELIEF
                        (“TREASURY AND CASH MANAGEMENT MOTION”).

           The foregoing are collectively the “First Day Motions.”

           3.        I further submit this Declaration to assist this Court and parties-in-interest in

understanding the circumstances that compelled the commencement of the Debtors’ Cases.

           4.        The relief sought in the First Day Motions should enable the Debtors to effectively

administer their bankruptcy estates (“Estates”). I have reviewed the First Day Motions, and I

believe the requested relief is necessary to ensure the success of the Debtors’ reorganization

efforts.

           5.        Except as otherwise indicated, all facts as set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents (including all First Day Motions),

or my opinion based upon experience, knowledge, and information concerning the Debtors. If

called upon to testify, I would testify competently to the contents set forth in this Declaration.

                                    PROCEDURAL BACKGROUND

           6.        On December 21, 2020, the Debtors commenced these Cases by filing voluntary

petitions under chapter 11 of title 11 of the United States Code.

           7.        The Debtors have continued to operate and manage their businesses and affairs as

debtors-in-possession, pursuant to Bankruptcy Code sections 1107 and 1108(a).

           8.        The Office of the United States Trustee (the “U.S. Trustee”) has not appointed an

official committee of unsecured creditors in this Case.




FIRST DAY DECLARATION – TOTH                                                                    Page 3
  Case 20-42492        Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26              Desc Main
                                   Document     Page 4 of 29



                           RELEVANT FACTUAL BACKGROUND

A.     The Debtor’s History

        9.     October 5, 2005, the Debtor organized solely for the purpose of providing access

to unique travel and lifestyle experiences through a membership based direct sales business and

later acquired a wholly-owned travel product and fulfilment company. WorldVentures provides

its travel products and services to individual and group leisure and corporate travelers in the United

States and abroad. The company is made up of ninety-four (94) wholly owned legal entities

operating as branches, offices, and subsidiaries across the world and is collectively managed as

WorldVentures. The company markets its products and services through a network of Independent

Sales Representatives (“Sales Reps”) which market and sell travel memberships and associate

travel packages across multiple subscription levels.

        10.    Each of the Debtors is a limited liability company organized under the laws of the

State of Nevada. WorldVentures is governed by three managers comprising the board (“Board”)

(Wayne T. Nugent, James Calandra and Russell Nelms) and its officers. James Calandra and

Russell Nelms were added as independent Board members on December 3, 2020, to advise on the

filing of these Cases and the related restructuring of the Debtors’ assets and liabilities.

        11.    In addition to the Spherature Investments LLC (f/k/a World Ventures),

WorldVentures retains ownership in the following affiliated Debtor parties to these Cases: (a)

Rovia, LLC (wholly-owned subsidiary of WorldVentures); (b) WorldVentures Marketing, LLC

(wholly-owned subsidiary of WorldVentures; (c) WorldVentures Services, LLC (wholly-owned

subsidiary of WorldVentures Marketing Holdings, LLC); (d) WorldVentures Marketing Holdings,

LLC (wholly-owned subsidiary of WorldVentures); and (e) WorldVentures Marketplace, LLC

(wholly-owned subsidiary of WorldVentures Marketing Holdings, LLC) (collectively,

“WorldVentures”, “Debtors” or “Petition Entities”).         WorldVentures acts as a consolidated


FIRST DAY DECLARATION – TOTH                                                                  Page 4
  Case 20-42492         Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                    Document     Page 5 of 29



management entity for the Debtors and their subsidiaries and affiliates, providing oversight,

direction, and governance support, and may provide forms of financial assistance.

B.     The Debtors’ Assets and Operations

       12.        WorldVentures’ primary revenue stream, in order of significance to the Debtors, is

as follows: membership sales, travel sales, representative business system sales, and other

marketing and promotions sales. The Debtors’ primary markets, in order of significance to the

Debtors, are the Americas, Asia, Europe, and Africa. WorldVentures’ revenue is derived solely

from its Sales Reps and the membership and travel related sales they generate.

             A.      Membership Sales: The sale of memberships allows the purchasers to access

                     exclusive travel opportunities at discounted rates compared to retail costs.

                     Memberships are offered to purchases in four tiers, each with increasing levels

                     of access to travel amenities and benefits. Membership dues are billed to the

                     purchaser monthly generally through recurring transactions.

             B.      Travel Sales: Travel products and services are offered on a stand-alone and

                     package basis primarily through the merchant and agent business models.

                      i. Under the merchant model, the Debtors facilitate the booking of hotel

                         rooms, airline seats and destination services from travel suppliers and acts

                         as the merchant of record for such bookings. The majority of the Debtors’

                         merchant travel transactions relate to the sales of packaged vacations.

                     ii. Under the agent model, the Debtors act as the agent in the transaction,

                         passing reservations booked by the purchaser to the relevant travel provider.

                         The Debtors receive commissions or ticketing fees from the travel supplier

                         and/or purchaser. For certain agency, airline, hotel and car transactions, the




FIRST DAY DECLARATION – TOTH                                                                   Page 5
  Case 20-42492         Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26           Desc Main
                                    Document     Page 6 of 29



                         Debtors may also receive fees from global distribution system partners that

                         control the computer systems through which these reservations are booked.

             C.      Representative Business System Sales: In accordance with the Representative

                     Agreements, details provided below, each Sales Rep is required to pay a one-

                     time enrollment fee and a recurring monthly fee for their own replicated website

                     which provides access to online training tools, presentations, important product

                     documents, and other assets that help the Sales Reps manage their

                     WorldVentures business.

             D.      Other Marketing and Promotions Sales: The Debtors provide Sale Reps with

                     access to purchase sales aides and other promotional and marketing materials

                     to facilitate the growth of the Sales Reps’ business. Sales Reps are also

                     provided with opportunities to participate in training conventions for an up-

                     front attendance fee.

       13.        As of the Petition Date, the WorldVentures global enterprise employs 105

employees (the “Employees”) globally, 85 employees are affiliated with the Petition Entities.

Additionally, the Debtors contract with approximately 60,000+ Independent Sales Representatives

whose commissions are calculated based on the current published commissions plan, and terms of

their subcontract agreement are outlined in their Independent Sales Representative Contracts.

       14.        The Debtors’ “going concern” “assets” are predominately the Sales Reps

themselves as the primary source of revenue to the enterprise; however, there is a cache of

inventories that is made up of promotional merchandise, training materials, apparel, and other

merchandise offered to customers at convention events or through online purchasing. Property

and equipment consist of leasehold improvements, computer, and video equipment, furniture,




FIRST DAY DECLARATION – TOTH                                                                 Page 6
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                  Document     Page 7 of 29



fixtures, software, and other equipment at the Debtors’ facilities. The Debtors’ assets also include

merchant reserves, cash deposits and accounts receivable.

       15.     The Debtors’ day-to-day management is led by a complement of corporate officers

and supported by an organization of general and administrative staff.

C.     The Independent Sales Representative Contracts

       16.     Individual that wish to become and Independent Sale Representatives enter into a

1-year auto renewable agreement (the “Representative Agreements”) and pay an initial fee and

make monthly payment(s) (the “RBS Fees”) in exchange for full access to the WorldVentures

Representative Business System (“RBS”) platform.

       17.     Sales Reps are under no obligation to purchase any products of services of the

Debtors. The Sales Reps receive commissions on membership sales to end-use customers. No

commissions are paid for recruiting new Sales Reps and there is no compensation derived from a

Sales Rep’s personal purchase.       Commissions are paid weekly and monthly based upon

performance. Performance, and therefore commissions, is measured on a tiered basis with caps

on weekly and monthly compensation.

       18.     Representative Agreements contain certain terms and conditions that govern the

relationship. In particular, each Sales Rep agrees to non-solicit and non-compete provisions during

and for a period of 1-year following the termination of their agreement with the Debtors. The

relationship is also governed by Policies and Procedures (“Policies”) agreement. The purpose of

these Policies is to define the relationship between the Debtors and the Sales Reps, to set standards

of permissible business conduct and practices, to protect the business relationships, goodwill, trade

secrets, confidential information, including the Debtors’ business methods and strategies, and to

protect and support Sales Reps via the ethical and compliant building of their business.




FIRST DAY DECLARATION – TOTH                                                                 Page 7
  Case 20-42492        Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26            Desc Main
                                   Document     Page 8 of 29



D.        The Debtors’ Pre-Petition Date Indebtedness

          (i)   Secured Notes Payable

          19.   On November 3, 2017, the Debtors entered into that certain Security Agreement

(“Initial Security Agreement”) which provided for multiple secured notes (“Notes”) issued by

various individuals and entities (“Secured Parties”) as listed below. The Debtors also entered into

that certain Note and Warrant Purchase Agreement as of November 3, 2017, which provided for

the right to purchase membership interest units exercisable at $0.012 per unit. The Notes then

totaled $3,100,000, with an original maturity of November 3, 2018. The Debtors subsequently

repaid $100,000 of principal and the remaining balance was extended to November 3, 2019. On

October 30, 2019, the Debtors executed that certain First Amendment to the Security Agreement

(“Amended Initial Security Agreement”) in which they amended the maturity to November 30,

2020 (“Maturity”). On December 31, 2019, the Debtors entered into an Amended and Restated

Security Agreement (“Restated Security Agreement”) by and between Montgomery Capital

Advisers, LLC, a Texas limited liability company, as Collateral Agent on behalf of the Secured

Parties. The Security Agreement extended the maturity date to November 30, 2020 and expanded

the total principal balance of the Notes to $5,500,101. In conjunction with the Restated Security

Agreement, the Debtors executed a certain Amended and Restated Note and Warrant Purchase

Agreement and Warrant Agreement with each of the Secured Parties. These certain agreements,

dated December 31, 2019, provided for the right to purchase membership interest units exercisable

at $0.02199598 per unit. The Notes bear an annual interest rate of 16% payable quarterly. No

principal payments are made until maturity, when the full principal balance plus all accrued interest

is due.

          20.   The Secured Parties and the associated outstanding principal balance and Warrant

Units are listed in the table below:


FIRST DAY DECLARATION – TOTH                                                                 Page 8
  Case 20-42492          Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26           Desc Main
                                     Document     Page 9 of 29



                                                                                 Warrant
                            Investor                      Principal       %
                                                                                  Units
          Montgomery Capital Partners II, LP          $     1,239,629    22.5%      563,571
          Jae W. Chung                                      1,068,145    19.4%      485,609
          Bowling Capital Partners, Ltd.                     505,000      9.2%      229,587
          Montgomery Capital Partners, LLC                   435,766      7.9%      198,112
          Montgomery Capital Advisers, LLC                   167,383      3.0%       76,097
          B. Terrell Limited Partnership                     223,177      4.1%      101,463
          STRATA Trust Co, Custodian FBO TAM IRA             200,000      3.6%       90,926
          Steven A. Hall Irrevocable Trust                   250,000      4.5%      113,657
          Maribess Miller                                    100,000      1.8%       45,463
          TWL Group, LP                                      200,000      3.6%       90,926
          Boog-Scott Family LP                               200,000      3.6%       90,926
          Massoud Bayat AR Sole/Sep Prop Trust               100,000      1.8%       45,463
          Reza Bayat & Khatereh Tabandeh Trust, Rev          100,000      1.8%       45,463
          MA Ceres LLC                                       100,000      1.8%       45,463
          Type A Management LLC                              250,000      4.5%      113,657
          Mulkey Holdings LLC                                250,000      4.5%      113,657
          TBF Loose Holdings LLC                             111,000      2.0%       50,464
                                                      $     5,500,101   100.0%    2,500,503



       21.     The Debtors’ obligation to repay the loans from the Secured Parties was evidenced

by seventeen (17) separate promissory notes. The Notes were secured (a) on a parity basis with

each other; (b) by a lien on and security interest on all the Debtors’ assets pursuant to the Restated

Security Agreement; and (c) a lien on the federal income tax refund for 2016 of Wayne Nugent

and Susan Nugent, residents of the State of Texas.

       (ii)    The 2020 Payroll Protection Program Loans

       22.     On or about March 27, 2020, Congress enacted, and the President signed the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), and § 1102 of the

CARES Act established the Paycheck Protection Program (the “PPP”) as a convertible loan

program under § 7(a) the Small Business Act (15 U.S.C. § 363(a)). The travel and leisure industry

which the Debtors operate was particularly hard hit by the global pandemic as geographical regions

went into various stages of lockdown and implemented travel restrictions. As a result, the Debtors


FIRST DAY DECLARATION – TOTH                                                                  Page 9
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26           Desc Main
                                 Document      Page 10 of 29



applied for relief with the SBA under the program. The Debtors received $6,526,604 in funding

under the program across five (5) separate legal entities as provided from in the table below. The

Debtors believe that they have complied with all the provisions and requirements for loan

forgiveness. As of the Petition Date, the Debtors have not yet submitted to their lending

institutions the SBA Form 3508 requesting loan forgiveness. The first opportunity for the Debtors

to submit an application for forgiveness will occur in the first quarter of 2021 once the fourth

quarter 2020 IRS Form 940/941 filings are complete.

                                                            PPP Loan
                            Legal Entity                     Amount
                            WorldVentures Holdings, LLC    $ 4,150,886
                            WorldVentures Services, LLC        1,619,757
                            WorldVentures Marketing, LLC        464,097
                            Rovia, LLC                          269,103
                            Rovia Corp Services, LLC             22,761
                                                           $   6,526,604



       (iii)   The Related Party Payables

       23.     Incorporated in the Accounts Payable and Representative Commissions current

liability accounts are payables to majority owner Mr. Wayne Nugent. As of November 20, 2020,

these payables totaled $5,177,625.85. Under the Accounts Payable account $1,862,219.88 related

to a compensation plan tied to revenue generation ($1,773,430.78) and the reimbursement for

travel, meals, entertainment, and other incidentals associated with normal course of business

activity ($88,789.10). Additionally, $3,315,405.97 related to the unpaid commissions earned by

Mr. Nugent attributable to the Representative Commissions compensation plan then in place.




FIRST DAY DECLARATION – TOTH                                                              Page 10
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26            Desc Main
                                 Document      Page 11 of 29



E.     Events Leading to Chapter 11

       24.     The Debtors’ operating model is based on an international sales force of

independently contracted representatives that actively solicit program memberships that provide

access to discounted travel and leisure experiences that range from group travel, individual travel,

corporate events, and concierge services. The representatives receive compensation in the form

of commissions based on the level of sales of memberships they achieved on a weekly and monthly

basis. A majority of travel sales are transacted via credit card on the Debtors’ online travel

platform operated under the affiliate Rovia, LLC and available at www.dreamtrips.com.

Membership transactions are achieved when a person signs up to be a customer through the

Debtors’ online membership platform operated under the affiliate WorldVentures Marketing, LLC

and available at www.worldventures.biz. Individuals have the opportunity to sign-up to be a Sales

Rep through this same platform. Members pay in initial sign-up fee and a recurring membership

charged to the member’s credit card. Each Sales Rep pays an initial sign-up fee and a recurring

business system fee charged to the Sales Rep’s credit card.

       25.     Starting in 2015 and continuing until December 2016, revenue grew 32.9% from

$612 million to $813 million as the business expanded into new international markets. During this

period of rapid growth, business leadership did not implement proper systems and controls to

monitor profitability and cash flow. A flawed commission structure was exploited by bad actors;

in addition, around the same timeframe, overzealous Sales Reps in new markets began to

aggressively market products in markets where the Debtors were not authorized to conduct

business. This behavior was most prevalent within the Asian markets and the aggressive nature

resulted in a higher commissionable rate than any other region. As a result, gross profit dropped

from 30.2% in 2015 to 11.9% in 2016. During that same period operating expenses only increased

27% from $124.4 million to $158.3 million; however, net income dropped from a profit of $47.6


FIRST DAY DECLARATION – TOTH                                                                Page 11
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26           Desc Main
                                 Document      Page 12 of 29



million to a loss of $66.4 million. In an effort to absorb losses, the business began to accumulate

past due trade payables and commissions. To compound the liquidity issues, on or about April

2017 to May 2018, the Debtors were exposed to additional questionable activity in which stolen

credit cards were used to book memberships and travel packages for non-members; this abuse

resulted in approximately a 30% cancellation rate of trips. Revenue declined from $533 million

in 2017 to $341 million in 2018. Without adequate fraud and abuse management systems in place

to provide monitoring, the Debtors experienced investigations by regulatory bodies in multiple

markets resulting in fines and penalties. Moreover, individual Sales Reps were investigated by

regulatory bodies, which further exacerbated the negative impact on the brand’s reputation as

penalties, fines, and damaging press, were levied upon the system. In response to the dramatic

impact to liquidity, the Debtors continued to withhold commissions payments and accumulated

over $42 million of an unpaid commission liability.

       26.     In 2018, as revenue declined to $341 million the Debtors took further actions to

adjust pricing, yielding an 11% improvement in gross profit from 26% in 2017 to 37% in 2018,

and reduced operating expenses by $53 million in an attempt to preserve liquidity and recover

from the devastating incident. The Debtors returned to profitability in 2018 and ended the year

with $17 million in net income. By 2019, revenues seemed to stabilize at $335 million and

operating expenses were cut by another $14 million. In an effort to increase revenue, earned

commissions were permitted to deviate programmatically from the published contractual structure

without the desired benefit causing gross profit margin dropped from 37% to 29% and net income

margin was down to only 2%. By March 2020, the situation deteriorated to the point where the

then Chief Executive Officer resigned, and the Debtors were left to regroup and bring in a new




FIRST DAY DECLARATION – TOTH                                                               Page 12
  Case 20-42492       Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                  Document      Page 13 of 29



leadership. The Debtors hired Mr. Michael Poates as Chief Operating Officer to lead a

reorganization and restructuring of the business.

        27.    The COVID-19 global pandemic decimated the travel and leisure industry and the

ensuing lockdowns, travel restrictions and economic downturn created a compounding effect that

had a material adverse financial impact on the Debtors. Many factors, including the steep decline

in the travel and leisure market, which has impaired the ability of Sales Reps to sell travel products

and memberships, have resulted in the failure of the Debtors to attract and retain members and

customers as originally forecasted.

        28.    All the above factors led to the Debtors’ inability to service their debt obligations.

        29.    Before the Petition Date, and as a result of discussions among the Debtors and the

Collateral Agent, on behalf of the Secured Parties, the parties agreed that the Debtors would

conduct negotiations with another direct sales business, Seacret Direct, LLC (“Seacret”), regarding

a possible acquisition or merger of the two. On July 22, 2020, the Debtors and Seacret executed a

Co-Marketing Agreement where the Debtors’ Sales Reps were permitted to purchase and sell

Seacret’s products with no reciprocity provided to the Debtor. This relationship appeared to be

mutually aligned and beneficial and therefore on November 10, 2020, the Debtors and Seacret

executed a non-binding Letter of Intent (“LOI”) agreement to outline the proposed transaction

considerations in an effort to consummate a definitive asset purchase agreement by an undefined

day in November 2020. Subsequently, on November 11, 2020, the Debtors’ Chief Executive

Officer, under financial duress and against the guidance of the Debtor’s Chief Legal Officer and

Chief Operating Officer, among others, executed a Limited Solicitation Agreement (“Solicitation

Agreement”) with Seacret. This agreement, among other provisions outlined in the LOI, gave

exclusive right to Seacret to “solicit any WVM (WorldVentures Marketing, LLC, an affiliate of




FIRST DAY DECLARATION – TOTH                                                                  Page 13
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                 Document      Page 14 of 29



the Debtor) Sale Representatives and enlist only such WVM Sales Representatives to join

Seacret’s downline organization and otherwise be associated with Seacret, as independent

contractors, in order to sell current and future Seacret products and services and directly receive a

commission or other form of compensation from Seacret for such sales.” Furthermore, the

agreement purports to require WorldVentures to “waives, and agrees not to enforce, any non-

competition provisions or similar restrictions that might exist in any agreement between WVM

and the WVM Sales Representatives.”

         30.   Since the second quarter of 2020, the Debtors have pursued strategic alternatives to

bolster their liquidity and position their business for a possible sale, absent the existence of any

alternative to recapitalizing the Debtors. As the deterioration of sales and the acceleration of

migration of Sales Rep to Seacret continued, the Debtors hired Erik Toth (“Toth”) and Larx

Advisors, Inc. (“Larx”) to serve as Chief Restructuring Officer (“CRO”) to the Debtors to review,

develop and implement strategic alternatives including the possibility to seek the projections of

bankruptcy.

         31.    As discussions and negotiations with Seacret stalled and an agreement on the

terms and conditions of a purchase agreement seemed too distant, the Debtors, in conjunction with

Larx, developed and distributed solicitation documents to a pool of over two hundred potentially

interested parties. The marketing process also included the Collateral Agent. Collaborative

discussions with the Collateral Agent resulted in a two-week extension to the Maturity date of the

Notes.

         32.   The Debtors filed these Cases to effectuate a sale of their assets and/or equity

interests. The filing of these Cases and the confirmation of the plan are the Debtors’ best option




FIRST DAY DECLARATION – TOTH                                                                 Page 14
  Case 20-42492        Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26               Desc Main
                                   Document      Page 15 of 29



to preserve and maximize the value of their assets and business and create the greatest return to

the Debtors’ creditors.

                                       THE FIRST DAY MOTIONS

        33.     I have read each of the First Day Motions in detail. All of the relief requested in the

First Day Motions is necessary and critical to preserve the delicate status quo of the Debtors as

fledgling debtors-in-possession under 11 U.S.C. 1107 and 1108. The Debtors’ filed each of the

First Day Motions for the purpose of minimizing disruptions to the Debtors’ ordinary course of

business operations. All of the relief requested in the First Day Motions is vital to minimize

disruptions to the Debtors’ ordinary course of business operations. The Debtors believe that all of

the relief requested in the First Day Motions is an exercise of sound business judgment in the best

interests of the Estates, their creditors and all parties in interest to these Cases. The Debtors request

the relief sought in the First Day Motions in good faith and with the goal to streamline operations

as debtors-in-possession for the sole purpose of preserving the going concern value of their assets

in order to maximize the return to their creditors. All relief requested in the First Day Motions is

necessary to achieve these goals. Without the relief requested in the First Day Motions, the

Debtors’ ordinary course of business operations would be substantially and materially disrupted,

leading to imminent and irreparable harm to the value of the Debtors’ assets. At this critical phase

of these Cases, the Debtors need to instill confidence in their customers, employees, Sales Reps,

vendors and related third parties doing business with the Debtors in the ordinary course. All of the

relief requested in the First Day Motions is required to instill such confidence and preserve the

integrity of these business relationships. Without that confidence and preservation of the status

quo of the Debtors’ ordinary course of business operations, the Debtors will suffer irreparable

harm due to the disruption of their business operations.




FIRST DAY DECLARATION – TOTH                                                                    Page 15
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26          Desc Main
                                 Document      Page 16 of 29



A.     Notice of Complex Designation

       34.     The Debtors submit that these Cases qualify as “Complex Chapter 11 Cases”

because:

               (a) The Debtors have a total debt of more than $10 million;

               (b) There are more than 50 parties-in-interest in this case; and

               (c) The Debtors have a significant need for simplification of noticing and hearing
                   procedures to reduce delays and expense.

B.     Treasury and Cash Management Motion

       35.     In their Treasury and Cash Management Motion, the Debtors request permission

to: (a) continue to use their Cash Management System (as defined below); (b) honor certain pre-

petition obligations related to the use of the Cash Management System; (c) continue using debit,

wire, credit card and ACH payments as warranted; (d) maintain certain existing bank accounts and

existing forms; and (e) continue the use of intercompany treasury systems employed in the

ordinary course of business prior to the Petition Date. The Cash Management System facilitates

the Debtors’ cash monitoring, forecasting, and reporting, and enables the Debtors to maintain

control over the administration of their bank accounts. Without the requested relief, the Debtors

would be unable to maintain their financial operations effectively and efficiently, which would

cause significant harm to the Debtors’ operations and its estate.

       36.     Before commencing these Cases, the Debtors managed their cash receivables and

payables through a domestic cash management system (the “Cash Management System”)

maintained by Prosperity Bancshares, Inc. (“Prosperity”), Citibank, N.A. (“Citibank”) and Titan

Bank, N.A. (“Titan,” and collectively with Prosperity and Citibank, the primary “Cash

Management Banks”). Given limitations on banking institutions in the State of Hawaii, the Debtor

is compelled to maintain an account with a de minimis balance at the Bank of Hawaii to facilitate



FIRST DAY DECLARATION – TOTH                                                             Page 16
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                 Document      Page 17 of 29



operations in that State. A list of the accounts in the current Cash Management System, including

the Bank of Hawaii account, is described in detail in the Treasury and Cash Management Motion.

       37.     In the Treasury and Cash Management Motion, the Debtors have also requested

authority to (a) maintain and continue to use any or all of their existing accounts in the names and

with the account numbers existing immediately before the Petition Date; provided, however, that

the Debtors have reserved the right to close some or all of their existing accounts and operate new

debtor-in-possession accounts; (b) deposit funds in and withdraw funds from any such accounts

by all usual means, including checks, wire transfers, automatic clearinghouse transfers, electronic

funds transfers, or other debits; and (c) treat their existing bank accounts (and all accounts opened

post-petition) for all purposes as debtor-in-possession accounts.

       38.     The Debtors’ Cash Management System constitutes an ordinary course and

essential business practice and provides significant benefits to the Debtors and their estate,

including, among other things, the ability to control corporate funds, ensure the maximum

availability of funds when necessary, and reduce borrowing costs and administrative expenses by

facilitating the movement of funds and by providing more timely and accurate account balance

information. Specifically, in the ordinary course of business prior to the Petition Date, the Debtors

routinely operate on a detailed infrastructure of intercompany transfers to one or more foreign

affiliates to assist in the finance of the WorldVentures enterprise’s global revenue. The Debtors

receive millions of dollars per month from foreign operations. From time to time, in order to

preserve the integrity of those foreign operations and the substantial revenue derived therefrom,

the Debtors’ Cash Management System requires intercompany transfers to fund payments to

foreign affiliates of the Debtors for bridge financing of ordinary course of business expenditures.

If the intercompany treasury system was interrupted, the substantial revenue stream obtained from




FIRST DAY DECLARATION – TOTH                                                                 Page 17
  Case 20-42492       Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26               Desc Main
                                  Document      Page 18 of 29



the foreign affiliates and global operations would likely be substantially diminished. In order to

preserve the status quo of those international operations and substantial foreign revenue stream,

the Debtors seek temporary preservation of the intercompany treasury system and Cash

Management System until such time as the Debtors can work with the U.S. Trustee’s office

concerning satisfaction of 11 U.S.C. 345 and the U.S. Trustee’s guidelines. With a brief

continuance and “breathing room” to assess the most efficient restructuring of the Cash

Management System, the Debtors can ensure the foreign revenue stream continues to benefit the

Estates.

       39.     Having to replace the current Cash Management System immediately on the

Petition Date would be costly and disruptive of the orderly collection of revenues by the Debtors,

resulting in a significant adverse effect on the Debtors’ operations and sale efforts.

       40.     In addition, the Debtors, in the Treasury and Cash Management Motion, have

requested that the Court grant further relief from the U.S. Trustee Guidelines to the extent they

require the Debtors to make all disbursements by check as the Debtors conduct many transactions

through ACH and wire transfers and other similar methods. If the Debtors’ ability to conduct

transactions by debit, wire, ACH transfer, or other similar methods is impaired, the Debtors may

be unable to perform under certain contracts, their business operations may be unnecessarily

disrupted, and their Estates may incur additional costs.

       41.     The Debtors also request that the Court authorize the Cash Management Banks to

(a) continue to maintain, service, and administer the Bank Accounts as accounts of the Debtors as

debtors-in-possession, without interruption and in the ordinary course of business and only to the

extent authorized by order of the Court and (b) accept and honor all representations from the

Debtors as to which checks, drafts, wires, or ACH transfers should be honored or dishonored




FIRST DAY DECLARATION – TOTH                                                                 Page 18
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                 Document      Page 19 of 29



consistent with any order of the Court and governing law, whether such checks, drafts, wires, or

ACH transfers are dated before or subsequent to the Petition Date and that such bank not be

deemed to be liable to the Debtors or their estate on account of such pre-petition check or other

item honored post-petition.

       42.     As part of the Cash Management System, the Debtors utilize numerous business

forms in the ordinary course of their business operations. To preserve funds and assist in the

efficient administration of their Estates, the Debtors have sought authority to use pre-existing

business forms and check stock; provided, however, that once the Debtors’ current stock of

business forms has been exhausted, the Debtors will, when reordering, require the designation

“Debtor-in-Possession,” the corresponding case number, and all other related information required

by the Guidelines.

       43.     The U.S. Trustee has pre-approved at least two (2) of the Cash Management Banks,

Prosperity Bank and Citibank, as authorized depositories which is backed by the Federal Deposit

Insurance Corporation (the “FDIC”).

       44.     Titan and Bank of Hawaii, the other Cash Management Banks, while not an

authorized depository, are FDIC insured and intend to execute a depository agreement with the

U.S. Trustee and take any necessary steps to comply with section 345 of the Bankruptcy Code.

C.     Emergency Motion for Use of Cash Collateral: (A) Interim and Final Orders (I)
       Authorizing the Debtor’s Limited Use of Cash Collateral Pursuant to 11 U.S.C. § 363,
       and (II) Granting Adequate Protection to Pre-petition Lender Pursuant to 11 U.S.C.
       §§ 361, 362, 363, and (B) Scheduling a Final Hearing Pursuant to Bankruptcy Rule
       4001 (the “Cash Collateral Motion”)

       45.     The Debtors have an immediate need to use the Pre-Petition Lenders’ cash

collateral (the “Cash Collateral”) to continue the operation of their business. Without such funds,

the Debtors will not be able to pay costs and expenses, including but not limited to wages, salaries,

commissions, professional fees, general and administrative operating expenses, lease operating


FIRST DAY DECLARATION – TOTH                                                                 Page 19
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                 Document      Page 20 of 29



expenses, utilities, taxes, insurance premiums, and technology costs that arise in administration of

these Case sand in the ordinary course of the Debtors’ business operations.

       46.     The Debtors are without sufficient funds, other than the Cash Collateral, to continue

operations until a final Cash Collateral hearing. Failure to obtain interim approval of their request

to timely pay ongoing costs and expenses will result in immediate and irreparable harm to the

Debtors and their Estates. The request for interim authorization seeks only that amount of Cash

Collateral necessary to avoid immediate and irreparable harm to the Debtors’ assets pending a final

hearing.

       47.     Absent the ability to use the Cash Collateral, the Debtors will be forced to shut

down their operations abruptly, which will negatively impact the value of their assets and reduce

or eliminate any prospect for a successful reorganization and confirmation of the Debtors’ Chapter

11 Plan. Accordingly, the Debtors request authority to (a) use the Cash Collateral on an interim

basis in accordance with the proposed interim budget and interim order attached to the Cash

Collateral motion; (b) use the Cash Collateral on a final basis; and (c) provide adequate protection

to the Pre-Petition Lenders.

       48.     To protect the Pre-Petition Lenders’ interest in the Cash Collateral, the interim

order proposes to grant them adequate protection in the form of an equity cushion, valid and

perfected additional and replacement security interests and liens and a super priority administrative

expense claim to the extent of any diminution of value in their collateral, subject to the terms and

conditions of the proposed interim order.

       49.     The total debt owed to the Pre-Petition Lenders under the Notes does not exceed

$5,695,392.00 as of the Petition Date. This amount is comprised of $5,500,101.00 in principal and

$195,291.00 in accrued and unpaid interest, as of the Petition Date. The Pre-Petition Lenders assert




FIRST DAY DECLARATION – TOTH                                                                 Page 20
  Case 20-42492        Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26              Desc Main
                                  Document      Page 21 of 29



a lien on the Debtors’ assets to secure the alleged indebtedness. The Debtors’ assets included in

the Pre-Petition Lenders’ asserted liens are, among others, cash, accounts receivable, merchant

reserves and inventory. I have reviewed the Debtors’ books and records extensively concerning

the status and current value of these assets. As of the Petition Date, these assets alone totaled:


                            Asset Category                 Dollar Value
                      Cash (Unrestricted)                          $3,327,220
                      Accounts Receivable                          $1,222,031
                      Merchant Reserves                            $5,625,964
                      Inventory                                      $343,285
                      Total                                       $10,518,500


       50.     As such, as of the Petition Date, the Pre-Petition Lenders hold an equity cushion of

not less than $4,823,108.00. The equity cushion completely protects the Pre-Petition Lenders

during the entire 13-week Budget period for the entirety of the projected cash diminution. The Pre-

Petition Lenders are never under-secured. Thus, the replacements are not even necessary.

However, out of an abundance of caution, the replacement liens are granted along with a super-

priority administrative expense claim under 11 U.S.C. 503 and 507 to ensure almost zero risk that

the Pre-Petition Lenders’ collateral position as of the Petition Date is preserved.

       51.     The Debtors reserve all rights to challenge the amount of the Pre-Petition Lenders’

alleged indebtedness and the extent, validity, and/or priority of the alleged liens asserted by the

Pre-Petition Lenders against the Debtors’ assets. None of the recitals herein shall be deemed to be

an admission or waiver of the Debtors’ rights, remedies, disputes, claims, causes of action,

objections or other challenges to the claims, debts, liens or other rights asserted by the Pre-Petition

Lenders against the Debtors. Rather, the recitations of the Petition Date balance of the Pre-Petition

Lenders’ claim and the Petition Date value of the asserted collateral are provided solely for the

purpose of demonstrating the equity cushion available to the Pre-Petition Lenders as more than


FIRST DAY DECLARATION – TOTH                                                                   Page 21
  Case 20-42492       Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                  Document      Page 22 of 29



sufficient adequate protection under 11 U.S.C. 361 for the Debtors’ use of the Pre-Petition

Lenders’ Cash Collateral.

D.     Emergency Motion for an Order Authorizing (a) Payment of Pre-Petition Employee
       Wages, Salaries, Commissions, and Payroll Taxes, and (b) Honoring of Existing
       Benefit Plans and Policies in the Ordinary Course of Business (the “Wage Motion”)

       52.     As more fully detailed in the Wage Motion, the Debtors’ workforce consists of 85

employees. In the Wage Motion, the Debtors seek Court authority to: (a) pay any and all pre-

petition wages due to the Debtors’ Employees and Sales Reps for work performed pre-petition,

whether accrued or currently due and payable that would qualify for priority treatment under 11

U.S.C. 507(a)(4) (collectively, the “Compensation Obligations”); (b) continue to honor any and

all of the Debtors’ pre-petition Employee Benefit Obligations (the “Benefit Obligations”),

including but not limited to, insurance payments, 401(k) matches, cell phone plans, credit cards,

and any benefit premiums incurred in connection with these Benefit Obligations; (c) continue

paying the Compensation Obligations, Benefit Obligations, Employee Reimbursement

Obligations, Payroll Tax Obligations, and all fees and costs incident to the foregoing, including

amounts owed to third-party administrators and governmental authorities (collectively, the

“Employee Obligations”); and (d) continue administering all of the Employee Obligations in the

ordinary course of business, at their discretion. The Debtors further seek an order directing all

Cash Management Banks to receive, process, honor, and pay any and all checks, electronic fund

transfers, and automatic payroll transfers drawn on the Debtors’ disbursement accounts

(collectively, the “Disbursement Accounts”), whether such checks were presented or fund transfer

requests were submitted before or after the Petition Date, to the extent that such checks or transfers

related to any of the Employee Obligations.

       53.     The Debtors seek to minimize the personal hardship that would be visited upon

Employees if they are not paid when due and to maintain the morale of its essential workforce at


FIRST DAY DECLARATION – TOTH                                                                  Page 22
     Case 20-42492          Doc 20       Filed 12/23/20 Entered 12/23/20 00:53:26                    Desc Main
                                         Document      Page 23 of 29



this critical time. The Debtors will have sufficient funds to pay all requested amounts as and when

due, assuming they are granted authority to use cash collateral.2 All payments made on account

of the Employee Obligations and programs will be made in accordance with any budget approved

by this Court with respect to the use of cash collateral.

           54.      In the ordinary course of business, the Debtors outsource their payroll and related

functions to Automatic Data Processing Inc dba ADP LLC (“ADP”) pursuant to the Client Service

Agreement dated February 6, 2018 (the “Agreement”).

           55.      The Debtors, through ADP, ordinarily pay Employees bi-weekly. The amount of

the bi-weekly payroll for the Debtor fluctuates each pay period.

           56.      The Employees were most recently paid on December 18, 2020. The Debtors have

funded this payroll by depositing funds with ADP before the Petition Date. Consequently, the

Debtors are current on payroll through December 18, 2020.

           57.      The Debtors provide a 401(k) matching contribution program and other employee

benefits to their Employees through ADP (the “401(k) Program”).

           58.      Additionally, the Debtors provide various vacation and insurance benefits to their

Employees.

           59.      The Debtors, in the ordinary course of business, reimburse Employees for a variety

of expenses, which include, among other things, business-related travel and business-related

expenses.

           60.      The Debtors maintain eight (8) company credit cards with AMEX with a

$50,000.00 combined spending limit (the “AMEX Credit Cards”). The AMEX Credit Cards are

used for routine business charges. Although charges may fluctuate from month to month, the


2
    Contemporaneously with the filing of the Wage Motion, the Debtor has sought authority to use cash collateral.



FIRST DAY DECLARATION – TOTH                                                                                Page 23
  Case 20-42492        Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26         Desc Main
                                   Document      Page 24 of 29



Debtors expend approximately $32,000.00 per month to pay off the charges made to the AMEX

Credit Cards. As of the Petition Date, the Debtors are current for charges that have been incurred

but either not yet billed, or billed, but not yet paid.

        61.     The Debtors’ Employees are central to their ordinary course business operations.

A significant deterioration in employee morale at this critical time undoubtedly would have a

devastating impact on the Debtors, their Sales Reps, customers, and vendors, the value of the

Debtors’ assets and going concern enterprise value, and the ability to continue operations. The

total amount sought to be paid herein is relatively modest compared with the size of the Debtors’

overall business and the importance of the Employees.

        62.     In addition to the Employees, the Debtors use the Sales Reps to drive revenue in

the ordinary course of the Debtors’ business operations. In exchange for the revenue generated by

the Sales Reps, the Debtors owe sales commissions to the Sales Reps. Pursuant to 11 U.S.C.

507(a)(4)(A), sales commissions earned by an individual within the 180 days prior to the Petition

Date are entitled to priority payment. In these Cases, among the approximately 60,000 Sales Reps

working as independent contractors to the Debtors, a maximum total of $15,858.20 in unpaid sales

commissions were earned during the week prior to the Petition Date.

        63.     At a maximum, the Sales Reps can earn up to a weekly total of $37,000.00 in sales

commissions in the aggregate. The sales commissions are calculated on a weekly basis beginning

on the Saturday of each week. The Debtors were current on all domestic sales commissions earned

prior to the week-ended prior to the Petition Date. The Petition Date was after business hours on

Monday, December 21, 2020. As such, the prepetition sales commission week is 3 days (Saturday,

December 19, 2020; Sunday, December 20, 2020; and Monday, December 21, 2020). Three (3)

days out the seven (7)-day total of $37,000.00 = $15,858.20 (3/7 = 42.86%; 42.86% x $37,000 =




FIRST DAY DECLARATION – TOTH                                                              Page 24
  Case 20-42492       Doc 20     Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                 Document      Page 25 of 29



$15,858.20). Thus, among the total 60,000 Sales Reps, only a maximum of $15,858.20 in sales

commissions could possibly be earned but unpaid as of the Petition Date. This amount split among

the 60,000 Sales Reps is certainly under the $13,650.00 priority cap imposed by section 507(a)(4)

of the Bankruptcy Code.

       64.     As such, the Debtors respectfully request permission to pay a maximum of

$15,858.20 in sales commissions earned by the Sales Reps prior to the Petition Date in compliance

with and under the $13,650.00 per person priority cap imposed by section 507(a)(4) of the

Bankruptcy Code.

E.     Emergency Motion to Authorize (a) Continued Liability, Property, and Other
       Insurance Programs, (b) Payment of All Obligations in Respect Thereof, and (c) The
       Ability to Enter into Premium Financing Agreements in the Ordinary Course of
       Business (the “Insurance Motion”)

       65.     In the Insurance Motion, the Debtors request authorization to (a) continue various

Insurance Policies uninterrupted, in the ordinary course of business; and (b) enter into Premium

Financing Agreements in the ordinary course of business.

       66.     In connection with the operation of their businesses, the Debtors maintain business,

cyber and travel related insurance. Instead of paying the entire insurance premium related to the

policies in a lump sum, the Debtors have entered into a Premium Financing Agreement with

AFCO, which allows the Debtors to pay their annual premium in 10 monthly installments. The

Debtors’ annual financed premiums are $356,569.02, with $71,794.00 down payment, interest at

5.04% and 10 payments of $29,139.47 per month.

       67.     The nature of the Debtors’ businesses makes it essential to maintain their Insurance

Programs on an ongoing and uninterrupted basis. The non-payment of any premiums, deductibles,

or related fees under any of the Insurance Programs could result in termination of existing policies,




FIRST DAY DECLARATION – TOTH                                                                 Page 25
  Case 20-42492        Doc 20    Filed 12/23/20 Entered 12/23/20 00:53:26            Desc Main
                                 Document      Page 26 of 29



declination to renew insurance policies or refusal to enter into new insurance agreements in the

future.

F.        Motion for Interim and Final Orders (a) Authorizing Adequate Assurance of
          Payments to Utilities; (b) Prohibiting Utilities from Altering, Refusing, or
          Discontinuing Services; and (c) Establishing Procedures for Resolving Requests for
          Additional Assurance of Payment (the “Utilities Motion”)

          68.   In the Utilities Motion, the Debtors request authority to make adequate assurance

payments to utility companies currently providing or that will provide services to the Debtor (the

“Utility Companies”), prohibiting the Utility Companies from altering, refusing, or discontinuing

services to the Debtors on account of the bankruptcy filing or the non-payment of pre-petition

amounts owed and establishing certain procedures for resolving utility company requests for

additional assurance of payment.

          69.   A list of the Debtors’ Utility Companies is attached as an exhibit to the Utility

Motion. On average, the Debtor’s current aggregate monthly utility usage is approximately

$279,200.00. Uninterrupted utility services are critical to the Debtors’ ability to operate, provide

services to their Sales Reps and customers, maintain the value of their businesses and to maximize

value for the benefit of their creditors. The Utility Services provided to the Debtors are incurred

in the Debtors’ ordinary course of business. The Utility Services are essential, critical and

necessary to preserve the Debtors’ ordinary course of business operations. Without any and all of

the Utility Services provided by the Utility Companies, as set forth in the Utilities Motion, the

Debtors’ operations would be disrupted and irreparably harmed. These ongoing post-petition costs

for Utility Services are included in the Budget proposed for the Debtors’ cash collateral usage to

finance its ordinary course of business operations.

          70.   Having uninterrupted access to the technology-based Utility Services that the

Utility Companies provide is essential to the Debtors’ ongoing operations due to the digital nature



FIRST DAY DECLARATION – TOTH                                                                Page 26
  Case 20-42492       Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                  Document      Page 27 of 29



of the Debtors’ business. Access to such Utility Services is also critical for the Debtors to maintain

and maximize the value of their businesses for the benefit of their creditors. The Debtors rely on

these technology services to communicate and facilitate interactions with employees, sales

representatives and customers, host the Debtors’ data in offsite and secure locations, and manage

the Debtors’ robust technological infrastructure. Should any of these Utility Companies refuse or

discontinue service, even for a brief period, the Debtors would face a prohibitive increase in costs

necessary to ongoing operations. The Debtors would also be unable to compete with other travel

business within their industry because the travel business industry heavily relies on online

marketing and the ability for customers and sales representatives to book travel reservations

virtually in locations across the globe. Lastly, the cost of locating alternative providers and

reestablishing the data hosting services would be prohibitively expensive and time-consuming

during a crucial period in the Debtors’ reorganization. As fledgling debtors-in-possession, the

Debtors must conserve all resources during the first month of these Cases to ensure minimal

disruption to ordinary business operations and maintain its revenue stream to maximize the

reorganization process.

       71.     As mentioned above, the Debtors must maintain the ability to run their computer

servers and communications equipment on a near-constant basis, and the Debtors cannot continue

to operate without the cooperation of the Utility Companies. Should any Utility Company

discontinue service, even for a brief period of time, the Debtors would likely experience a

significant disruption to their operations and suffer irreparable harm during such interruption. Such

a cessation would be detrimental to the Debtors’ operations, result in a substantial loss of revenue,

and irreparably harm and jeopardize the Debtors’ reorganization efforts.




FIRST DAY DECLARATION – TOTH                                                                  Page 27
  Case 20-42492       Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                  Document      Page 28 of 29



       72.     The Debtors have proposed adequate assurance of payment to each identified

Utility Company. In most cases, payment of additional amounts above the proposed Adequate

Assurance is unnecessary.     I anticipate that the cash flow from operations, cash on hand, and the

assets described in this Declaration will be sufficient to pay all post-petition obligations to the

Utility Companies.

G.     Motion for Order Authorizing the Debtor to Pay Pre-petition Sales, VAT, Use,
       Property, and Other Taxes And Related Obligations (the “Tax Motion”)

       73.     By the Tax Motion, the Debtors seek (a) authority, but not direction, to pay pre-

petition taxes to the respective taxing authorities (collectively, the “Taxing Authorities”) listed on

the exhibit attached to the Tax Motion (“Taxes”); (b) authority to pay any pre-petition Taxes for

which the applicable payment was remitted, but had not cleared the Debtors’ bank accounts as of

the Petition Date; and (c) authorization for the Debtors’ banks to receive, honor, process and pay

any and all checks drawn, or electronic fund transfers requested relating to the Taxes.

       74.     The relief is being requested as certain Taxes may constitute “trust fund” taxes and

thus are not property of the Debtors’ Estates, and the failure to pay certain Taxes could result in a

lien being placed on the Debtors’ property and/or such taxes constitute priority claims. The failure

to pay the Taxes could disrupt the Debtors’ operations and reorganization efforts and impair their

successful reorganization. Further, some or all of Taxes will qualify for priority treatment under

11 U.S.C. 507(a)(8), and as such, the Taxes will have to be paid in full before a distribution to

general unsecured creditors can be made.

       75.     To my knowledge, the Debtors have sufficient liquidity to pay such amounts as

they become due in the ordinary course of business. The relief sought in the Tax Motion is

necessary to the continued operation of the Debtors’ businesses and preservation the value of the

Debtors’ Estates.



FIRST DAY DECLARATION – TOTH                                                                  Page 28
  Case 20-42492        Doc 20      Filed 12/23/20 Entered 12/23/20 00:53:26             Desc Main
                                   Document      Page 29 of 29



H.      Emergency Motion Seeking an Extension of Time to File Schedules, Lists, and
        Statements of Financial Affairs (the “Extension Motion”)

        76.     Pursuant to Bankruptcy Rule of Procedure 1007(a)(5), the Debtors seek an

extension of time in which it is required to file its Schedules of Assets and Liabilities (“Schedules”)

and its Statement of Financial Affairs (“SOFAs”).

        77.     Due to the complexity of the Debtors’ Cases, total assets and liabilities, and the

large number of creditors, including Sales Reps, the Debtors need additional time in which to

create accurate Schedules and SOFAs as of the Petition Date.

        78.     The requested extension of time to file Schedules and SOFAs in these Cases is not

sought for the purposes of delay and will not prejudice any party in interest to these Cases. The

requested extension is sought to ensure the most orderly administration of the Estates.

                                           CONCLUSION

        79.     Approval of the First Day Motions is in the best interests of the Debtors, their

Estates, their creditors and all parties in interest to these Cases.

        80.     I have reviewed this Declaration and I hereby declare, pursuant to 28 U.S.C. § 1746,

under penalty of perjury that the foregoing statements are true and correct and within my own

personal knowledge.

        81.     Declarant further sayeth not.

Executed this 22 day of December, 2020.

                                                    /S/ ERIK TOTH
                                                         Erik Toth
                                                         Chief Restructuring Officer
                                                         Spherature Investments LLC f/k/a
                                                         WorldVentures Holdings, LLC




FIRST DAY DECLARATION – TOTH                                                                   Page 29
